ALLOWABILITY NOTICE
Applicant’s response, filed 04/08/2021, has been considered and made of record. Claims 1, 3-6, and 8-10 pending further examination as presented in the present office action.

Response to Arguments
Applicant’s arguments, see pages 5-7 of Applicant’s Remarks filed 04/08/2021, with respect to the previously presented 35 USC 102 and 35 USC 103 prior art rejections of the claims and the newly presented limitations of independent claims 1 and 6 have been fully considered and are persuasive.  Applicant’s arguments are persuasive for at least the reasoning that the previously presented prior art rejections have not disclosed the claim limitations included in the newly amended claim set. Therefore, the previously presented prior art rejections of all claims under 35 USC 102 and 35 USC 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, and 8-10 (renumbered 1-8 for issue) are allowed.
The following is an examiner’s statement of reasons for allowance: The limitations of independent claims 1 and 6 have further required that the inspection target be drawn to a particular object type “the inspection target being a separator roll including a core and a nonaqueous electrolyte secondary battery separator wound around the core,” and a more specific equation for generating the second pixel values “wherein the second pixel values are each expressed according to the following ratio: ((first pixel value – background value)/background value.” These additional limitations in combination with the other limitations of corresponding independent claims 1 and 6 have not been disclosed by the previously cited prior art, known prior art, or reasonable combinations thereof. An analysis of the closest known prior art with respect to the currently presented limitations of independent claim 1 have 

Sakaguchi et al (US 2015/0178916)
With respect to Claims 1 and 6: An image processing device for processing an image based on an electromagnetic wave having propagated through an inspection target having a foreign object, the inspection target being a separator roll including a core and a nonaqueous electrolyte secondary battery separator wound around the core, and a more specific equation for generating the second pixel values the image processing device comprising: [Sakaguchi (Fig 1, para 0026-0029, 0031-0037): An x-ray imaging device having x-ray detectors for capturing image data of attenuated x-ray image signals and an image processing device (para 0037-0038) that is at least a general purpose computer for performing the disclosed method of image processing of Sakaguchi.]
a storage section configured to store respective first pixel values of a plurality of pixels that form the image; [Sakaguchi (para 0038 and 0040) storage of captured x-ray image data having passed through and been attenuated by a said object “0” (para 0040).]
a pixel value computing section configured to calculate respective second pixel values of the plurality of pixels, [Sakaguchi (para 0042-0043) a data processing part to generate a set of X-ray image data for display that is a set of second pixels according to a determined correction function (para 0043, 0080-00810078).]
the second pixel values each being proportional to a difference between a first pixel value of a corresponding one of the plurality of pixels and a background value of the corresponding one of the plurality of pixels, [Sakaguchi (Fig 12 & 16 and para 0081-0083 and 0118) the second pixel values that are the true values of Fig 16 that are the corrected output pixel values of the object “O” are proportional (based on the correction function) to a measurable difference between said measured value of the first pixel of the object and the values of the phantoms having known true values based on the known contrast properties.]
the background value being a first pixel value after attenuation by an inspection target having no foreign object; and [Sakaguchi (para 0040-0041, 0044-0045, and 0078) said background pixels comprising at least those of inspection target(s)/phantom(s) “P” that are the inspection targets of the present claim limitations.]
a pixel value integrating section configured to integrate respective second pixel values of a group of pixels belonging in a continuous region [Sakaguchi (para 0118-0119) has disclosed the integrate the collective set of first pixel values of at least the depicted (see at least Fig 11) contiguous region of object “O” to create a corrected set of image values for display (para 0037, 0042, and 0122).]
wherein the second pixel values are each expressed according to the following ratio: ((first pixel value – background value)/background value. [Sakaguchi has disclosed (Fig 12 & 16 and para 0081-0083 and 0118) the second pixel values that are the true values of Fig 16 that are the corrected output pixel values of the object “O” are proportional (based on the correction function) to a measurable difference between said measured value of the first pixel of the object and the values of the phantoms having known true values based on the known contrast properties.  However, the process of Sakaguchi does not disclose the currently presented limitations further that the second pixel values be a product of the ratio of the (first pixel value-background value) and the background value as presently claimed.]
Naydenov et al (US 2010/0040195) has disclosed a method of normalizing the pixels of the radiograph based on a ratio determined from signals in the absence of the object imaged by the X-Ray device (para 0031-0033). However, Naydenov has not disclosed the presently .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM Y VU/Supervisory Patent Examiner, Art Unit 2666